DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites that the mid-position sensor is configured to monitor the mid-point position to determine whether the substrate is at or near a de-chuck position from the substrate-holding device which is already recited in claim 1 (which upon claim 3 depends) in lines 7-10. Claim 3 does not recite any further structural limitations of the instant invention, the substrate lift-mechanism.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 15-16, 18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikayama et al (US 2011/0236162 A1) in view of McMillin et al (US 2010/0248490 A1).
Regarding claim 1, Shikayama et al (‘162) discloses a substrate lift-mechanism (fig1), comprising: a plurality of pins 38A-38C,102A-102C (para[0022], fig1) configured to position a substrate W (fig1) above a substrate-holding device (fig1); and a plurality of mid-position sensors 110A-110C (para[0022],[0027]; It is noted that the sensors 110A-110C detects the amount of travel and position of the pins 38A-38C including a mid-point position of the pins 38A-38C,102A-102C, therefore, it is clear that the sensors 110A-110C can be also function as mid-position sensors) each respectively coupled to a corresponding pin 38A-38C,102A-102C (fig1), each of the plurality of mid-position sensors 110A-110C is configured to monitor a mid-point position of the corresponding pin 38A-38C,102A-102C between a maximum position and a minimum position (para[0027]), and a use of a control system 200A-200C (para[0023]) to control an operation of the corresponding pin 38A-38C,102A-102C (para[0023]). However, Shikayama et al does not explicitly disclose that the mid-position of the corresponding pin being indicative of being proximate a de-chuck position of the substrate and a respective one of the plurality of mid-position sensors generates a signal when proximate to the de-chuck position of the substrate. 
McMillin et al (‘490) teaches that it is known to use a position sensor which detects a mid-point position of a pin (para[0056]) during dechucking of a substrate (abstract; 
Regarding claim 3, the combination of Shikayama et al and McMillin et al teaches the substrate lift-mechanism of claim 1, wherein the mid-position sensor (110A-110C - Shikayama et al; para[0056]-McMillin et al) is configured to monitor the mid-point position to determine whether the substrate is at or near a de-chuck position from the substrate-holding device (para[0059]-[0061], McMillin et al).
Regarding claim 4, the combination of Shikayama et al and McMillin et al teaches the substrate lift-mechanism of claim 1. McMillin et al (‘490) further teaches that it is known to use a substrate lift-mechanism (para[0006]) with an electrostatic chuck (para[0004],[0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate lift-mechanism with an electrostatic chuck, as taught by McMillin et al, as an electrostatic chuck is a known substrate-holding device.  
Regarding claim 5, the combination of Shikayama et al and McMillin et al teaches the substrate lift-mechanism of claim 4. McMillin et al further teaches that it is known to use a position sensor which detects an mid-point position during dechucking of a substrate (abstract; para[0056],[0061]). It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 6, the combination of Shikayama et al and McMillin et al teaches the substrate lift-mechanism of claim 1. Shikayama et al further discloses wherein the plurality of pins 38A-38C,102A-102C comprises at least three pins 38A-38C,102A-102C. 
Regarding claim 8, the combination of Shikayama et al and McMillin et al teaches the substrate lift-mechanism of claim 1. Shikayama et al further discloses wherein each of the plurality of pins 38A-38C,102A-102C is placed within an actuator cylinder (para[0026], figs1,3).
Regarding claim 9, the combination of Shikayama et al and McMillin et al teaches the substrate lift-mechanism of claim 1. Shikayama et al further discloses wherein each of the plurality of pins 38A-38C,102A-102C is configured to be coupled independently to a pressure-control device (para[0028],[0031]).
Regarding claim 10, the combination of Shikayama et al and McMillin et al teaches the substrate lift-mechanism of claim 1. Shikayama et al further discloses wherein the at least one of the plurality of mid-position sensors 110A-110C is a true-position sensor (It is noted that the sensors 110A-110C detect the true positions of the pins 38A-38C,102A-102C throughout the movement of the pins 38A-38C,102A-102C).
Regarding claim 11
Regarding claim 15, the combination of Shikayama et al and McMillin et al teaches the substrate lift-mechanism of claim 1. Shikayama et al further discloses wherein the plurality of pins 38A-38C,102A-102C comprises linearly-actuated pins (para[0023]).
Regarding claim 16, Shikayama et al (‘162) discloses a substrate lift-mechanism (fig1), comprising: a plurality of lift pins 38A-38C,102A-102C (para[0022], fig1) configured to position a wafer W (fig1) above a substrate-holding device (fig1); and a plurality of mid-position sensors 110A-110C (para[0022],[0027]; It is noted that the sensors 110A-110C detects the amount of travel and position of the pins 38A-38C,102A-102C including a mid-point position of the lift pins 38A-38C,102A-102C, therefore, it is clear that the sensors 110A-110C can be also function as mid-position sensors) each respectively coupled to a corresponding lift pin 38A-38C,102A-102C (fig1), each mid-position sensor 110A-110C being configured to monitor a mid-point position of the corresponding pin 38A-38C,102A-102C (para[0027]) and a use of a control system 200A-200C (para[0023]) to control an operation of the corresponding pin 38A-38C,102A-102C (para[0023]). However, Shikayama et al does not explicitly disclose that the lift pins are two-stage lift pins, and the substrate-holding device is an electrostatic chuck, and that each mid-position sensor is configured to monitor the mid-point position to determine whether the wafer is at or near a de-chuck position relative to the ESC in a de-chuck operation, and the mid-position of the corresponding pin being indicative of being proximate a de-chuck position of the substrate and a respective one of the plurality of mid-position sensors generates a signal when proximate to the de-chuck position of the substrate
McMillin et al (‘490) teaches a wafer lift-mechanism (para[0004],[0006],[0056], abstract) using a plurality of two-stage lift pins (para[0056], from lower position and mid-lift position, and from mid-lift position to upper positions) configured to position a wafer above an electrostatic chuck (para[0004],[0006]) and a plurality of position sensors (para[0056],[0064]) which detects a mid-point position during dechucking of a substrate (abstract; para[0056],[0061]) which is an indicative of being proximate a de-chuck position (“a full up position”; para[0060]; The pre-set 
Regarding claim 18, the combination of Shikayama et al and McMillin et al teaches the wafer lift-mechanism of claim 16. Shikayama et al further discloses wherein the mid-position sensor 110A-110C is a full-range position sensor (It is noted that the sensors 110A-110C detect the positions throughout the movement of the pins 38A-38C,102A-102C).
Regarding claim 21
Regarding claim 22, the combination of Shikayama et al and McMillin et al teaches the wafer lift-mechanism of claim 16, wherein the plurality of two-stage lift pins comprises linearly-actuated pins (fig1, para[0023] of Shikayama et al).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shikayama et al (US 2011/0236162 A1) and McMillin et al (US 2010/0248490 A1) in view of Chen et al (US 2004/0031338 A1).
Regarding claim 2, the combination of Shikayama et al and McMillin et al teaches the substrate lift-mechanism of claim 1, however, does not explicitly teach a use of a substrate-breakage detector. Chen et al (‘338) teaches a use of a substrate-breakage detector (para[0007],[0010]) for a substrate lift-mechanism (abstract). Chen et al further teaches that it is known that detecting substrate breakage is one of a variety of substrate process conditions alone with substrate position and substrate chucking (para[0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shikayama et al and McMillin et al to use a substrate-breakage detector, as taught by Chen et al, so that a breakage of a substrate can be detected during a process.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shikayama et al (US 2011/0236162 A1) and McMillin et al (US 2010/0248490 A1) in further view of Chen et al (US 2005/0012938 A1).
Regarding claim 7, the combination of Shikayama et al and McMillin et al teaches the substrate lift-mechanism of claim 1, however, does not explicitly teach a plurality of lowered-position sensors configured to monitor when the substrate is in a lowered position. It is noted that the sensors 110A-110C of Shikayama et al are full-range position sensors which detect the positions throughout the movement of the pins 38A-38C,102A-102C including when the substrate is in a lowered position, and McMillin et al teaches about sensing lower positions of 
Regarding claim 17, the combination of Shikayama et al and McMillin et al teaches the wafer lift-mechanism of claim 16, however, does not explicitly disclose a lowered-position sensor and a raised-position sensor. It is noted that the sensors 110A-110C of Shikayama et al are full-range position sensors which detect the positions throughout the movement of the pins 38A-38C,102A-102C including when the substrate is in a lowered position, and McMillin et al teaches about sensing lower positions of the pins (para[0056]). It is also noted that Applicant discloses that a full-range position sensor can replace or supplement various ones of the position sensors (para[0059] of the instant specification). Chen et al (‘938) teaches a use of separate position sensors 334,336 (including a lowered-position sensor and a raised-position sensor; para[0029], fig3A) for different positions (i.e. upper, lower; para[0029]) for detecting the position of a lifting rod for a substrate lift-mechanism (para[0029], fig3A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shikayama et al and McMillin et al to various position sensors (including a lowered-position sensor and a raised-position sensor) at various positions including a lowered-position and a raised-position instead of one full-range position sensor, as taught by .

Claims 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shikayama et al (US 2011/0236162 A1) and McMillin et al (US 2010/0248490 A1) in further view of White et al (US 6,231,716 B1).
Regarding claim 12, the combination of Shikayama et al and McMillin et al teaches the substrate lift-mechanism of claim 1, however, does not explicitly teach a velocity of at least one of the plurality of pins is decreased upon approaching the mid-point position. It is noted that Applicant discloses that a velocity of the lift pin decreases to avoid potential wafer breakage (para[0057] of the instant specification). White et al (‘716) teaches that it is known to control the velocity of pins and vary the speed of the pins by accelerating or decelerating at particular points during the pin cycle (col.2 lines46-48) for a substrate lift-mechanism (abstract). White et al further teaches that the velocity of the pins is decreased prior to their arrival at locations where the substrate or wafer may be damaged (col.2 lines50-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a velocity of pins to be decreased upon approaching the mid-point position, as taught by White et al, for the purpose of preventing unwanted damage on a substrate (col.2 lines50-52).
Regarding claim 13, the combination of Shikayama et al and McMillin et al teaches the substrate lift-mechanism of claim 1, however, does not explicitly teach that a velocity of the plurality of pins is increased upon detection of reaching the mid-point position to achieve the maximum position. White et al (‘716) teaches that it is known to control the velocity of pins and vary the speed of the pins by accelerating or decelerating at particular points during the pin cycle (col.2 lines46-48) for a substrate lift-mechanism (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 14, the combination of Shikayama et al and McMillin et al teaches the substrate lift-mechanism of claim 1, however, does not explicitly teach that the plurality of pins is pneumatically controlled. Instead, Shikayama et al discloses that the plurality of pins 38A-38C,102A-102C is controlled by motor 100A-100C (para[0022]). White et al (‘716) teaches that it is known to use either pneumatically controlled pins (col.3 lines46-47) or motor controlled pins (col.3 lines47-49) for a substrate lift-mechanism (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shikayama et al and McMillin et al to use pneumatically controlled pins instead of motor controlled pins, as taught by White et al, as one of ordinary skill in the art would understand to use either pneumatically controlled pins or motor controlled pins for a substrate lift-mechanism.
Regarding claim 19, the combination of Shikayama et al and McMillin et al teaches the wafer lift-mechanism of claim 16, however, does not explicitly teach a velocity of at least one of the plurality of lift pins is decreased upon approaching the mid-point position. It is noted that Applicant discloses that a velocity of the lift pin decreases to avoid potential wafer breakage (para[0057] of the instant specification). White et al (‘716) teaches that it is known to control the velocity of lift pins and vary the speed of the pins by accelerating or decelerating at particular points during the pin cycle (col.2 lines46-48) for a substrate lift-mechanism (abstract). White et al further teaches that the velocity of the lift pins is decreased prior to their arrival at locations where the substrate or wafer may be damaged (col.2 lines50-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a velocity of lift pins to be decreased upon approaching the mid-point position, as 
Regarding claim 20, the combination of Shikayama et al and McMillin et al teaches the wafer lift-mechanism of claim 16, however, does not explicitly teach that a velocity of the plurality of lift pins is increased upon detection of reaching the mid-point position to achieve a maximum position. White et al (‘716) teaches that it is known to control the velocity of lift pins and vary the speed of the pins by accelerating or decelerating at particular points during the lift pin cycle (col.2 lines46-48) for a substrate lift-mechanism (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a velocity of lift pins to be increased at a desired position of the pins including upon detection of reaching the mid-point position, as taught by White et al, to control the travel of the pin cycle (col.2 lines46-48).

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because of new ground(s) of rejection.
Applicant argues that Shikayama et al does not disclose a mid-position sensor generating a signal when the substrate is near a de-chuck position as claimed. The Office notes that such limitations are newly added limitations which are now taught by McMillin et al (‘490) as set forth above. McMillin et al (‘490) teaches that it is known to use a position sensor which detects a mid-point position of a pin (para[0056]) during dechucking of a substrate (abstract; para[0056],[0061]) which is an indicative of being proximate a de-chuck position (“a full up position”; para[0060]; The pre-set de-chuck position is a full up position, and sensing the pre-set mid-point position can indicate being proximate the de-chuck, pull up position as the distance between the mid-point position and the full-up position is already preset. para[0059]-[0061]). McMillin et al also teaches a use of a control system 440 (para[0064], “a sense and control logic 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 17, 2021